Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: Claims 1-11 recite a method, Claims 12-19 recite a server, and Claim 20 recites a computer program product and therefore fall into a statutory category.

	Additionally the examiner interpreted that the server and computer program product perform the steps of the method of claim 1 for examination purposes.

Step 2A – Prong 1 (Is a Judicial Exception Recited?):

The claims as a whole recites a method/server/computer program product for receiving information on an owner’s current home and finding comparables, which under its broadest reasonable interpretation, covers concepts capable of being performed as mental processes. 

In the present case concepts directed towards an observation, evaluation, or judgment based on received information. The abstract idea portion of the claims is as follows: A method of finding a real estate listing similar to a current residence of a buyer, the method comprising: (Claim 12[ A listing recommendation server] comprising: [a processor; a memory comprising computer-executable instruction]s that, when executed by [the processor], cause[ the processor] to perform operations, the operations comprising:) ((Claim 20 [A computer program product] tangibly embodied on [a computer readable medium], [the computer program product] including [instructions] that, when executed by [a processor], cause [the processor] to perform operations comprising: receiving a real estate search request from [a real estate matching application] operating on [a user device] of the buyer, the real estate search request including a desired location; determining a current residence of the buyer; obtaining one or more property variables for the current residence of the buyer; obtaining a value for each of the one or more property variables for the current residence of the buyer; determining a first real estate listing within a selected distance of the desired location; obtaining a value for each of the one or more property variables for the first real estate listing; determining a total score of the first real estate listing based on the value for each of the one or more property variables for the current residence of the buyer and the value for each of the one or more property variables for the first real estate listing; and sharing the total score of the first real estate listing with the buyer, where the portions that are not bracketed recite the abstract idea. 

If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind (including an observation, evaluation, judgment, opinion) it falls under the Mental Processes grouping of abstract ideas. See MPEP 2106.04.

Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):

The claimed invention as a whole merely describes method/server/computer program product for performing mental processes to identify comparables for a target property.

The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of: processing information (determining a current residence of the buyer; determining a first real estate listing within a selected distance of the desired location; determining a total score of the first real estate listing based on the value for each of the one or more property variables for the current residence of the buyer and the value for each of the one or more property variables for the first real estate listing;), transmitting information (receiving a real estate search request from [a real estate matching application] operating on [a user device] of the buyer, the real estate search request including a desired location; obtaining one or more property variables for the current residence of the buyer; obtaining a value for each of the one or more property variables for the current residence of the buyer; obtaining a value for each of the one or more property variables for the first real estate listing; sharing the total score of the first real estate listing with the buyer).

Further the specification shows that such components are recited generically.

Applicant recites several components that are equivalent to “apply it” or mere instructions to implement the abstract idea on a computer including:

An application. (see paragraphs 46-47 of the Specification) 
A user device (see paragraph 41 of the Specification)
A server. "Server" conveys its customary meaning and further includes a corporate datacenter that provides service and/or data connection, e.g., to the user device and/or an electronic locking device. (see paragraph 40)
A memory. (See paragraphs 15 and 48 of the Specification)
Instructions (see paragraph 57 of the Specification)
A processor. (See paragraphs 15, 23, 48 and 76 of the Specification)
A computer program product (See paragraph 23 of the Specification)
A computer readable medium (see paragraph 76 of the Specification). 



Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):

As noted above, the claims as a whole merely describes a method, a system, and a non-transitory computer-readable medium storage medium that generally “apply” the concepts discussed in prong 1 above. (See MPEP 2106.05 f (II))  In particular applicant has recited the computing components at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As the court stated in TLI Communications v. LLC v. AV Automotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract are mere instructions to implement the abstract idea within a computing environment and does not add significantly more to the abstract idea Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea and as a result the claim is not patent eligible.

Dependent claims 2-11, and 13-19 further limit the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 2-11 and 13-19 are also non-statutory subject matter.

Dependent claims 2 and 13 further limit the abstract idea by introducing the limitation wherein the determining a total score of the first real estate listing further comprises: determining a percentage change between the value for each of the one or more property variables for the current residence and the value for each of the one or more property variables for first real estate listing; and  2498134US02 (U301332US2)summing the percentage change for each of the one or more property variables to determine a total score. As analyzed in Step 2B for well-understood, routine, and conventional, the claim is similar to performing repetitive calculations, i.e percent difference between variables (see MPEP 2106.05 (d)(II)) and summing the results which does not add significantly more to the claim. Therefore, dependent claims 2 and 13 are also non-statutory subject matter.

Dependent claims 3 and 14 further limit the abstract idea by introducing the limitation wherein the determining a total score of the first real estate listing further comprises: determining a percentage change between the value for each of the one or more property variables for the current residence and the value for each of the one or more property variables for first real estate listing; multiplying each of the percentage change for each of the one or more property variables by a selected variable multiplier; and summing the percentage change for each of the one or more property variables to determine a total score. As analyzed in Step 2B for well-understood, routine, and conventional, the claim is similar to performing repetitive calculations, i.e. percent difference between variables multiplied  does not add significantly more to the claim. Therefore, dependent claims 3 and 14 are also non-statutory subject matter. 

Dependent claims 4 and 15 further limit the abstract idea by introducing the limitation determining a second real estate listing within a selected distance of the desired location; obtaining a value for each of the one or more property variables for the second real estate listing; determining a total score of the second real estate listing based on to the value for each of the one or more property variables for the current residence of the buyer and the value for each of the one or more property variables for the second real estate listing; and sharing with the buyer the total score of the second real estate listing. As analyzed in Step 2B for well-understood, routine, and conventional, the claim is similar to storing and retrieving information in memory and subsequent transmitting data over a network (see MPEP 2106.05 (d)(II)). Therefore, dependent claims 4 and 15 are also non-statutory subject matter. 

Dependent claims 5 and 16 further limit the abstract idea by introducing the limitation wherein the determining a total score of the second real estate listing further comprises:  2598134US02 (U301332US2) determining a percentage change between the value for each of the one or more property variables for the current residence and the value for each of the one or more property variables for second real estate listing; and summing the percentage change for each of the one or more property variables to determine a total score. As analyzed in Step 2B for well-understood, routine, and conventional, the claim is similar to performing repetitive calculations, i.e. percent difference between variables (see MPEP 2106.05 (d)(II)) and summing the results, which does not add significantly more to the claim. Therefore, dependent claims 5 and 16 are also non-statutory subject matter. 

Dependent claims 6 and 17 further limit the abstract idea by introducing the limitation wherein the determining a total score of the second real estate listing further comprises: determining a percentage change between the value for each of the one or more property variables for the current residence and the value for each of the one or more property variables for second real estate listing; multiplying each of the percentage change for each of the one or more property variables by a selected variable multiplier; and summing the percentage change for each of the one or more property variables to determine a total score. As analyzed in Step 2B for well-understood, routine, and conventional, the claim is similar to performing repetitive calculations, i.e. percent difference between variables and multiplying by a multiplier (see MPEP 2106.05 (d)(II))  and summing the results which does not add significantly more to the claim. Therefore, dependent claims 6 and 17 are also non-statutory subject matter. 

Dependent claims 7-8 and 18-19 further limit the abstract idea by introducing insignificant extrasolution activity by reciting sorting the first real estate property and the second real estate property in order of ascending total score. This is similar to selecting information based on types of information and availability of information in a specific environment for collection, analysis, and display (see MPEP 2106.05(g)(3)). As analyzed in Step 2B for well-understood, routine, and conventional, the claim is similar to arranging a hierarchy of groups and sorting information storing and retrieving information in memory (see MPEP  youmap.00003.us.n.1 33 

Dependent claim 9 further limits the abstract idea by introducing the limitation activating an alarm on a user device of the buyer through a real estate application when the total score of the first real estate property is received. This is interpreted as generally linking the invention to the use of a particular technical user device with an alarm. Specifying that the alarm is activated is further limiting the abstract idea as users would want to be alerted when the score has been determined.

This further limits the abstract idea of organizing information for managing personal interactions between people specifically for social activities by allowing human users to determine the most relevant review based on the distance between the location and client device. Specifying that the review is based on a distance between the location and the first client device is generally linking the field of use to particular reviews and does not add significantly more to the claim. Therefore, dependent claim 9 is also non-statutory subject matter. Further limiting notifying users when a process is completed

Dependent claims 10 further limit the abstract idea by introducing insignificant extrasolution activity by reciting displaying the total score of the first real estate property on a user device of the buyer through a real estate application when the total score of the first real estate property is received. This is similar to selecting information based on types of information and availability of information in a specific environment for collection, analysis, and display (see MPEP 2106.05(g)(3)). As analyzed in Step 2B for well-understood, routine, and conventional, the claim is similar to gathering and analyzing information using conventional techniques and displaying the result. (see MPEP 2106.05 (d)(II)) Therefore, dependent claim 10 is also non-statutory subject matter.

Dependent claim 11 further limits the abstract idea by generally linking the use of the judicial exception to a particular technological environment by reciting activating an alarm on a user device of the buyer through a real estate application when the total score of the second real estate property is greater than the total score of the first real estate property. This is interpreted as generally linking the invention to the use of a particular technical user device with an alarm. Specifying that the alarm is activated is further limiting the abstract idea as users would want to be alerted when a higher property score has been determined.

In conclusion, the claims are directed to the abstract idea of mental processes (Receiving information on current residence to identify comparables in a defined location and displaying the results) it falls under the Mental Processes (observation, evaluation, judgement) grouping of abstract ideas. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gross (US 20160048934) in view of Catalano (US Patent No. 10,445,843).

Referring to claims 1, 12, and 20,

Gross, which is directed to automated tools for scoring properties according to different customizable criteria, discloses

 (Claim 12 A listing recommendation server comprising: a processor; a memory comprising computer-executable instructions that, when executed by the processor, cause the processor to perform operations, the operations comprising: (Gross paragraph 86 the property assessment server computing system can be a collection of computing machine and software modules configured for performing the invention.  Gross paragraph 600 a portion of the hardware and software can be contained locally to a member’s computing system, which can include a portable machine or a computing machine at the users premises, such as a personal computer. PDA, etc. Gross paragraph 601 disclosing the details of the routines, code, etc. to perform the invention may be stored in any form of machine readable media. A computer machine necessarily includes at least one processor for the execution of instructions.))

((Claim 20 A computer program product tangibly embodied on a -non-transitory readable medium, the computer program product including instructions that, when executed by a processor, cause the processor to perform operations comprising: (Gross paragraph 86 the property assessment server computing system can be a collection of computing machine and software modules configured for performing the invention.  Gross paragraph 601 disclosing the details of the routines, code, etc. to perform the invention may be stored in any form of machine readable media.))

receiving a real estate search request from a real estate matching application operating on a user device of the buyer, the real estate search request including a desired location; (Gross Figure 19 illustrating a sample query interface in conjunction with Gross paragraph 86 teaching the preferred system interacts with outside data sources including an external reference data base and a building stock data collection system, which is any known provider of information, for example Google Maps for the image data). These providers provide real estate information sufficient to identify a property as a particular target. The external databases may contain information about the property such as owner, inhabitant identifications, GPS coordinates, liens, taxes, deed recordings, valuations and other types of data maintained at government or conventional real estate site.) about the properties being assessed. Gross paragraph 87 the system engage users employing computing devices such as smartphones, tablets, laptops etc. and the invention can be accessed through a website or through an app on an Android or IOS device.  Gross paragraph 151 Users may use their smartphone and through an app on the photo may use the device’s camera to capture an image of a target property as they see it on location.) 

determining a current residence of the buyer; Gross 199 by specifying a particular address, and providing suitable credentials, a user/homeowner could access his/her tailored/customized data for their structure using a general query engine. Gross 211 disclosing that owner data for such structure can be accessed automatically and stored in a database, along with optional prior home improvement data, vendor historical purchase data, etc. Metadata tags for each structure are stored in a database as they coded.  Gross paragraph 222 disclosing that the query engine facilitates identifying relevant properties and homeowners matching a particular structural profile in conjunction with Gross 223 the location can be specified and other query parameters can be provided within a search field and is only limited by features capable of being computable or derivable from the coding data. Other income, demographic and similar owner profile data can be incorporated as well.) 

obtaining one or more property variables of the current residence of the buyer; (Gross paragraph 151 users may take a picture of a target property using the smartphone and query the system to locate a match in conjunction with paragraph 154 after confirming the identification of the target property the user can view more show data illustrated in Figure 3B.  Gross paragraph 321 the selected features of each structure are incorporated into an algorithm that considers each feature, weighs it according to a target market, and calculates an overall score. Gross paragraph 322 the homeowner can then be represented with a graphical explanation of the score of their respective home as seen shown in Figure 28 B. The homeowner is given an overall score, a percentage score, and a comparison to other homes in their zip code, city, etc.  Additionally the 

obtaining a value for each of the one or more property variables for the current residence of the buyer; (Gross paragraph 321 the selected features of each structure are incorporated into an algorithm that considers each feature, weighs it according to a target market, and calculates an overall score. Gross paragraph 322 the homeowner can then be represented with a graphical explanation of the score of their respective home as seen shown in Figure 28 B. The homeowner is given an overall score, a percentage score, and a comparison to other homes in their zip code, city, etc.  Additionally the homeowner’s individual features (roof, windows, landscaping, etc.) can be individually rated as well and presented for the user’s interest and consumption.) 

determining a first real estate listing within a selected distance of the desired location; (Gross paragraph 154 after confirming the identification of the target property the user can see more details such as shown in Figure 3B. Additionally since the property attributes are known from the database the user can also query against such records to find other matches (filter by location, condition availability) that are aesthetically similar to the target property image captured. Gross paragraph 336 disclosing The interface illustrated in Figure 29A explains the basic methodology used to calculated the curb appeal score including the basic items (how many bedrooms, bath, size, etc.) and more specific items (for example features that the property has or does not have). Figure 29B illustrates that relative appeal can be used as a factor, such as how the property rates compared to neighbors (visually or structurally). Other expert rating such as the home score and crowdsourced data can influence the curb appeal score. The invention can retrieve and process prior sales and listing and then compare the homescore or nominal curb appeal scores of such prior sales or existing listing to the building profile of the target property to determine a more accurate estimate of FMV. The resulting score can be then present to the user in any number of forms including an absolute score, a relative score, comparisons to neighbors, related zip codes, etc. It will be understood that this is just an exemplary data format and other data formats will of course be apparent from the present teachings. Gross paragraphs 342-343 disclosing that the reporting logic is configured to implement a homescore and curb appeal score for each structure, property etc. and the results may be presented in sorted text forms with ranking, addresses and scores, and/or in the form of selectable thumbnails or some other descriptive useful format. Gross Figure 29H and Gross paragraphs 354-366 disclosing that the structure specific curbscore is determining and a set of secondary factors can be considered include: relative appeal, absolute appeal, difference in number of stories, difference in landscaping, difference in having a garage, difference in appeal, difference in lot size, difference in home score and others including more conventional factors and interior aspects (number of bedrooms, bath, age, etc.) used by prior art systems.) 

obtaining a value for each of the one or more property variables for the first real estate listing; (Gross paragraph 177 disclosing based on the assessment of individual elements and their condition and collectively overall all the elements an overall assessment or rating of the exterior physical condition can be assigned to the building structure. This rating or score can be normalized by reference to other specific buildings having the same architectural type as well for better comparison. A structure may be ranked or rated for condition relative to a peer structures in an immediate, specified target region. A peer structures may include all structures, or a subset 

determining a total score of the first real estate listing; (Gross paragraph 321 the selected features of each structure are incorporated into an algorithm that considers each feature, weighs it according to a target market, and calculates an overall score. Gross paragraph 322 the homeowner can then be represented with a graphical explanation of the score of their respective home as seen shown in Figure 28 B. The homeowner is given an overall score, a percentage score, and a comparison to other homes in their zip code, city, etc.  Additionally the homeowner’s individual features (roof, windows, landscaping, etc.) can be individually rated as well and presented for the user’s interest and consumption.) 

and sharing the total score of the first real estate listing with the buyer.  (Gross paragraph 320 the Homescore for a home can be calculated and presented to users, either in printed form, or online over the Internet in browser, etc. Gross paragraph 322 discussing Figure 28 B showing how the homeowner is given an overall score, a percentage score, and a comparison to other homes in their zip code, city, etc. This report can be formatted in any form and can additionally include the specific ratings for the individual features of the property. Gross paragraph 336 the curb appeal score may be based influenced by the home score and/or by crowdsourced data. The invention can retrieve and process prior sales and listing and can then compare the home score or nominal curb appeal score of such prior sales or existing listings to the building profile of the target property to determine a more accurate estimate of FMV. The resulting score can then be presented in any number of forms indicating an absolute score, relative score, comparisons to neighbors, related zip codes, etc. This is just an exemplary form and other computed data/formats will be apparent from the teachings. Gross paragraph 337 the report may be presented in electronic form and may be presented in a web browser, or within a mobile device in conjunction with paragraph 339 disclosing that the Figure 29D is an example of a final output of the curb appeal report that identifies a curb appeal score, a relative score compared to other homes (local and nationally) and so on.) 

Gross does disclose that an output comparing a target structure to a reference structure can also generate a correlation indicating a tentative or predicted value of the structure and other useful metrics. (See Gross paragraph 124). Gross does disclose based on the assessment of individual elements and their condition and collectively overall all the elements an overall assessment or rating of the exterior physical condition can be assigned to the building structure. This rating or score can be normalized by reference to other specific buildings having the same architectural type as well for better comparison. A structure may be ranked or rated for condition relative to a peer structures in an immediate, specified target region. A peer structures may include all structures, or a subset having the same architectural style, or a predefined number of common features etc. The target region may include city, zip code, block, street or any other benchmark. (See Gross paragraph 177)

Gross does not explicitly disclose that the total score of the second real estate listing based on the value for each of the one or more property variables for the current residence of the buyer and the value for each of the one or more property variables for the first real estate listing.

However Catalano which is directed to a computerized method for scoring various potential new real estate COMPs in accordance with customer selected and weighted factors, teaches 

a total score of a property based on the value for each of the one or more property variables for the current residence of the buyer and the value for each of the one or more property variables for the first real estate listing; (Catalano column 12 lines 18-24 teaching the Key Site Drivers include characteristics such as aesthetics, floor layout, proximity to amenities in addition to others. Catalano column 12 lines 52-57 teaching the KSD calculations can be run against any type of building (comparable or non-comparable) by adding a uniform building rating to the process and performing like with like calculation therefore improving the rating process. Catalano column 14 lines 36-65 teaching that the invention’s key site drivers (KSD) is a computerized method of comparing the suitability of a real estate first property (interpreted as current residence) to an ideal real estate property and to at least one other property (interpreted as first real estate listing). These Key Site Drivers describe the characteristics of the first property and at least one other property. The method will usually involve defining a plurality of KSD variables for an ideal version of the property, and also defining the relative importance coefficients for each individual KSD variable in this plurality of KSD variables. The net result is to create a KSD function that produces a KSD number. Here, to enforce some discipline (i.e. prevent everyone giving a very high rating to every variable), the sum of all of the relative importance coefficients of this plurality of KSD variables is set to be equal to 100% or 1. The method then generally has the users assign values to each of the KSD variables that describe the first property and the at least one other property. The method further involves using this KSD function to compute the KSD numbers that describe the first property and the at least one other property. The system will then compare the KSD numbers from the first property or ideal property with the at least one other property, thus producing at least one suitability rating. The system will then display data pertaining to the at least one suitability rating on a display screen of a computerized device (e.g. computer, smart phone iPad, etc.). Note that although this disclosure generally uses the KSD ratings for lease management, in fact the invention's KSD ratings are generally applicable to other real estate transactions, such as standard buying-selling situations as well.  Catalano column 17 line 59 to column 18 line 15 teaching the real estate lease portfolio here will generally contain at least one existing leased property (though a typical real estate portfolio for a large corporation will contain anywhere from a dozen properties to hundreds of properties—even thousands of properties). Generally, even if they are not being actively studied at any given time, each individual leased property in the portfolio will have its own associated set of Comps. That is, if the leased property is a warehouse, then it's associated Comps will generally be similar type warehouses in that location, or other location of interest. If the lease property is an office building, then it's associated Comps will generally be similar type office buildings in that location, or other location of interest. Usually, of course, the system will often keep track of the suitable associated Comps for each lease in a way that does not, for example, generate a lot of useless comparisons, such as showing warehouse Comps for a leased office building, and so on. Catalano column 20 lines 50-65 Catalano Figure 14 D illustrating the Comps associated with a particular site (58 Vanderbilt Motor Pkwy) and the COMPs determined suitability and KSD scores (the site score)). The examiner is interpreting that the KSD score generated for the other property is the total score which is calculated based on the ratings determined for the various drivers where a 100 describes an excellent match or the ideal or current property. Each of the KSDs is interpreted as a property characteristic and the calculation of the Site Score for another property is based on the value assigned to each of the KSD associated with the current or ideal Site.) 

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the invention disclosed in Gross and Catalano as Catalano further develops identifying relevant COMPS based on factors associated with a current or ideal site and Catalano envisions that the invention may be practiced in other real estate transactions, such as standard buying-selling situations.  

Therefore it would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Gross in view of Catalano to incorporate a total score of a property based on the value for each of the one or more property variables for the current residence of the buyer and the value for each of the one or more property variables for the second real estate listing with the motivation of incorporating enabling users to add a uniform building rating to improve the rating process (Catalano column 12 lines 52-57) such as that disclosed in Gross. 

Referring to claims 2 and 13,

Gross does disclose wherein the determining a total score of the first real estate listing further comprises: calculating [determining a percentage] change between the value for [each of the one or more] property variables for the current residence and the value for each of the one or more property variables for first real estate listing; (Gross Figure 29H and Gross paragraphs 354-366 disclosing that the structure specific curbscore is determined and a set of secondary factors can be considered including: relative appeal, absolute appeal, difference in number of stories, difference in landscaping, difference in having a garage, difference in appeal, difference in lot size, difference in home score and others including more conventional factors and interior aspects (number of bedrooms, bath, age, etc.) used by prior art systems.)

and2498134US02 (U301332US2) summing [the percentage change for] each of the one or more property variables to determine a total score.  (Gross paragraph 321 the selected features of each structure are incorporated into an algorithm that considers each feature, weighs it according to a target market, and calculates an overall score. Gross paragraph 322 the homeowner can then be represented with a graphical explanation of the score of their respective home as seen shown in Figure 28 B. The homeowner is given an overall score, a percentage score, and a comparison to other homes in their zip code, city, etc.  Additionally the homeowner’s individual features (roof, windows, landscaping, etc.) can be individually rated as well and presented for the user’s interest and 

Catalano does teach determining a percentage for each of the property variables (Catalano column 14 lines 36-65 teaching that the invention’s key site drivers (KSD) is a computerized method of comparing the suitability of a real estate first property (interpreted as current residence) to an ideal real estate property and to at least one other property (interpreted as first real estate listing). These Key Site Drivers describe the characteristics of the first property and at least one other property. The method will usually involve defining a plurality of KSD variables for an ideal version of the property, and also defining the relative importance coefficients for each individual KSD variable in this plurality of KSD variables. The net result is to create a KSD function that produces a KSD number. Here, to enforce some discipline (i.e. prevent everyone giving a very high rating to every variable), the sum of all of the relative importance coefficients of this plurality of KSD variables is set to be equal to 100% or 1. The method then generally has the users assign values to each of the KSD variables that describe the first property and the at least one other property. The method further involves using this KSD function to compute the KSD numbers that describe the first property and the at least one other property. The system will then compare the KSD numbers from the first property or ideal property with the at least one other property, thus producing at least one suitability rating. ) 

Gross in view of Catalano does not explicitly disclose determining a percentage change between the value for each of the one or more property variables for the current residence and the value for each of the one or more property variables for first real estate listing and2498134US02 (U301332US2) summing the percentage change for each of the one or more property variables to determine a total score. 

However it would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Gross in view of Catalano to incorporate determining a percentage change between the value for each of the one or more property variables for the current residence and the value for each of the one or more property variables for first real estate listing summing the percentage change for each of the one or more property variables to determine a total score to determine a final Curbscore based on the percentage change to determine how profound the difference is between the compared residence and target residence overall and to identify the specific individual features that have a large percentage difference values as disclosed in Gross or to determine which KSDs (property characteristics) are significantly impacted as taught in Catalano. Given the comprehensive data Gross incorporates to generate the home score and curb appeal score, or that taught by Catalano which generates comp scores based on the information of an ideal or current site, incorporating percent difference equations for variables and summing the obtained percentage changes does not distinguish the present claim from Gross in view of Catalano. 





Referring to claims 3 and 14,

Gross does disclose, wherein the determining a total score of the first real estate listing further comprises: calculating [determining a percentage change] between the value for [each of the one or more] property variables for the current residence and the value for each of the one or more property variables for first real estate listing; (Gross Figure 29H and Gross paragraphs 354-366 disclosing that the structure specific curbscore is determined and a set of secondary factors can be considered including: relative appeal, absolute appeal, difference in number of stories, difference in landscaping, difference in having a garage, difference in appeal, difference in lot size, difference in home score and others including more conventional factors and interior aspects (number of bedrooms, bath, age, etc.) used by prior art systems.)

multiplying [each of the percentage change for each of the one or more property variables] by a selected variable multiplier (Gross Figure 29 H and Gross paragraph 366 once each feature (rating*weight (multiplier)) is computed a cumulative sum can be identified.)

and summing [the percentage change for] each of the one or more property variables to determine a total score.  (Gross Figure 29 H and Gross paragraph 366 once each feature (rating*weight) is computed a cumulative sum can be identified.) 

Gross in view of Catalano does not explicitly disclose determining a percentage change between the value for each of the one or more property variables for the current residence and the value for each of the one or more property variables for first real estate listing and multiplying each of the percentage change for each of the one or more property variables by a selected variable multiplier and summing the percentage change for each of the one or more property variables to determine a total score.

	However it would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Gross in view of Catalano to incorporate determining a percentage change between the value for each of the one or more property variables for the current residence and the value for each of the one or more property variables for first real estate listing and multiplying each of the percentage change for each of the one or more property variables by a selected variable multiplier to determine a final Curbscore based on the percentage change to determine how profound the difference is between the compared residence and currently owned residence overall and to identify the specific individual features that have a large percentage change between values. The multiplier like the weight is used to represent a significance of a feature i.e. a roof would generally have a larger weight/multiplier due to its structural importance. Given the comprehensive data Gross incorporates to generate the home score and curb appeal score incorporating percent difference equations for variables, then multiplying by an associated multiplier, and finally summing the percentage change values does not distinguish the present claim from Gross in view of Catalano.





Referring to claims 4 and 15,

Gross further discloses determining a second real estate listing within a selected distance of the desired location; (Gross paragraph 154 after confirming the identification of the target property the user can see more details such as shown in Figure 3B. Additionally since the property attributes are known from the database the user can also query against such records to find other matches (filter by location, condition availability) that are aesthetically similar to the target property image captured. Gross paragraph 336 disclosing the interface illustrated in Figure 29A explains the basic methodology used to calculated the curb appeal score including the basic items (how many bedrooms, bath, size, etc.) and more specific items (for example features that the property has or does not have). Gross Figure 29B illustrates that relative appeal can be used as a factor, such as how the property rates compared to neighbors (visually or structurally). Other expert rating such as the home score and crowdsourced data can influence the curb appeal score. The invention can retrieve and process prior sales and listing and then compare the homescore or nominal curb appeal scores of such prior sales or existing listing to the building profile of the target property to determine a more accurate estimate of FMV. The resulting score can be then present to the user in any number of forms including an absolute score, a relative score, comparisons to neighbors, related zip codes, etc. It will be understood that this is just an exemplary data format and other data formats will of course be apparent from the present teachings. Gross paragraphs 342-343 disclosing that the reporting logic is configured to implement a homescore and curb appeal score for each structure, property etc. and the results may be presented in sorted text forms with ranking, addresses and scores, and/or in the form of selectable thumbnails or some other descriptive useful format.)

obtaining a value for each of the one or more property variables for the second real estate listing; (Gross paragraph 177 disclosing based on the assessment of individual elements and their condition and collectively overall all the elements an overall assessment or rating of the exterior physical condition can be assigned to the building structure. This rating or score can be normalized by reference to other specific buildings having the same architectural type as well for better comparison. A structure may be ranked or rated for condition relative to a peer structures in an immediate, specified target region. A peer structures may include all structures, or a subset having the same architectural style, or a predefined number of common features etc. The target region may include city, zip code, block, street or any other benchmark. Gross paragraph 222 disclosing that the query engine facilitates identifying relevant properties and homeowners matching a particular structural profile in conjunction with Gross paragraph 223 the location can be specified and other query parameters can be provided within a search field and is only limited by features capable of being computable or derivable from the coding data. Other income, demographic and similar owner profile data can be incorporated as well.)

 determining a total score of the second real estate listing based on the value for each of the one or more property variables for the current residence of the buyer and the value for each of the one or more property variables for the second real estate listing; (Gross paragraph 321 the selected features of each structure are incorporated into an algorithm that considers each feature, weighs it according to a target market, and calculates an overall score. Gross paragraph 322 the homeowner can then be represented with a graphical explanation of the score of their respective home as seen shown in Figure 28 B. The homeowner is given an 

 and sharing with the buyer the total score of the second real estate listing.  (Gross paragraph 320 the Homescore for a home can be calculated and presented to users, either in printed form, or online over the Internet in browser, etc. Gross paragraph 322 discussing Figure 28 B showing how the homeowner is given an overall score, a percentage score, and a comparison to other homes in their zip code, city, etc. This report can be formatted in any form and can additionally include the specific ratings for the individual features of the property. Gross paragraph 336 the curb appeal score may be based influenced by the home score and/or by crowsourced data. The invention can retrieve and process prior sales and listing and can then compare the home score or nominal curb appeal score of such prior sales or existing listings to the building profile of the target property to determine a more accurate estimate of FMV. The resulting score can then be presented to used in any number of forms indicating an absolute score, relative score, comparisons to neighbors, related zip codes, etc. This is just an exemplary form and other computed data/formats will be apparent from the teachings. Gross paragraph 337 the report may be presented in electronic form and may be presented in a web browser, or within a mobile device in conjunction with paragraph 339 disclosing that the Figure 29D is an example of a final output of the curb appeal report that identifies a curb appeal score, a relative score compared to other homes (local and nationally) and so on.)

Gross does disclose that an output comparing a target structure to a reference structure can also generate a correlation indicating a tentative or predicted value of the structure and other useful metrics. (See Gross paragraph 124). Gross does disclose based on the assessment of individual elements and their condition and collectively overall all the elements an overall assessment or rating of the exterior physical condition can be assigned to the building structure. This rating or score can be normalized by reference to other specific buildings having the same architectural type as well for better comparison. A structure may be ranked or rated for condition relative to a peer structures in an immediate, specified target region. A peer structures may include all structures, or a subset having the same architectural style, or a predefined number of common features etc. The target region may include city, zip code, block, street or any other benchmark. (See Gross paragraph 177)

	However Gross does not explicitly disclose a score of a real estate listing based on the value for each of the one or more property variables for the current residence of the buyer and the value for each of the one or more property variables for the second real estate listing (Catalano column 12 lines 18-24 teaching the Key Site Drivers include characteristics such as aesthetics, floor layout, proximity to amenities in addition to others. Catalano column 12 lines 52-57 teaching the KSD calculations can be run against any type of building (comparable or non-comparable) by adding a uniform building rating to the process and performing like with like calculation therefore improving the rating process. Catalano column 14 lines 36-65 teaching that the invention’s key site drivers (KSD) is a computerized method of comparing the suitability of a real estate first property (interpreted as current residence) to an ideal real estate property and to at least one other property (interpreted as including a second real estate listing). These Key Site Drivers describe the characteristics of the first property and at least one other property. The method will usually involve defining a plurality of KSD variables for an ideal version of the property, and also defining the relative importance coefficients for each individual KSD variable in this plurality of KSD variables. The net result is to create a KSD function that produces a KSD number. Here, to enforce some discipline (i.e. prevent everyone giving a very high rating to every variable), the sum of all of the relative importance coefficients of this plurality of KSD variables is set to be equal to 100% or 1. The method then generally has the users assign values to each of the KSD variables that describe the first property and the at least one other property. The method further involves using this KSD function to compute the KSD numbers that describe the first property and the at least one other property. The system will then compare the KSD numbers from the first property or ideal property with the at least one other property, thus producing at least one suitability rating. The system will then display data pertaining to the at least one suitability rating on a display screen of a computerized device (e.g. computer, smart phone iPad, etc.). Note that although this disclosure generally uses the KSD ratings for lease management, in fact the invention's KSD ratings are generally applicable to other real estate transactions, such as standard buying-selling situations as well.  Catalano column 17 line 59 to column 18 line 15 teaching the real estate lease portfolio here will generally contain at least one existing leased property (though a typical real estate portfolio for a large corporation will contain anywhere from a dozen properties to hundreds of properties—even thousands of properties). Generally, even if they are not being actively studied at any given time, each individual leased property in the portfolio will have its own associated set of Comps. That is, if the leased property is a warehouse, then it's associated Comps will generally be similar type warehouses in that location, or other location of interest. If the lease property is an office building, then it's associated Comps will generally be similar type office buildings in that location, or other location of interest. Usually, of course, the system will often keep track of the suitable associated Comps for each lease in a way that does not, for example, generate a lot of useless comparisons, such as showing warehouse Comps for a leased office building, and so on. Catalano column 20 lines 50-65 Catalano Figure 14 D illustrating the Comps associated with a particular site (58 Vanderbilt Motor Pkwy) and the COMPs determined suitability and KSD scores (the site score)). The examiner is interpreting that the KSD score generated for the other property is the total score which is calculated based on the ratings determined for the various drivers where a 100 describes an excellent match or the ideal or current property. Each of the KSDs is interpreted as a property characteristic and the calculation of the Site Score for another property is based on the value assigned to each of the KSD associated with the current or ideal Site.)) 

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Gross in view of Catalano to incorporate a score of a real estate listing based on the value for each of the one or more property variables for the current residence of the buyer and the value for each of the one or more property variables for the second real estate listing with the motivation of incorporating enabling users to add a uniform building rating to improve the rating process (Catalano column 12 lines 52-57) such as that disclosed in Gross.



Referring to claims 5 and 16,

Gross does disclose: wherein the determining a total score of the second real estate listing further comprises:  determining [a percentage] change between the value for [each of the one or more] property variables for the current residence and the value for each of the one or more property variables for second real estate listing; (Gross Figure 29H and Gross paragraphs 354-366 disclosing that the structure specific curbscore is determined and a set of secondary factors can be considered including: relative appeal, absolute appeal, difference in number of stories, difference in landscaping, difference in having a garage, difference in appeal, difference in lot size, difference in home score and others including more conventional factors and interior aspects (number of bedrooms, bath, age, etc.) used by prior art systems.)

and2598134US02 (U301332US2) summing [the percentage change for] each of the one or more property variables to determine a total score.  (Gross Figure 29 H and Gross paragraph 366 once each feature (rating*weight) is computed a cumulative sum can be identified.)

Gross in view of Catalano does not explicitly disclose a percentage change between the value for each of the one or more property variables for the current residence and the value for each of the one or more property variables for second real estate listing and summing the percentage change for each of the one or more property variables to determine a total score.

However it would have been obvious before the effective filing date of the claimed invention to modify disclosed in Gross in view of Catalano to incorporate a percentage change between the value for each of the one or more property variables for the current residence and the value for each of the one or more property variables for second real estate listing and summing the percentage change for each of the one or more property variables to determine a total score to determine a final Curbscore based on the percentage change to determine how profound the difference is between the compared residence and target residence overall and to identify the specific individual features that have a large percentage difference values. Given the comprehensive data Gross incorporates to generate the home score and curb appeal score incorporating percent difference equations for variables and summing the obtained percent changes does not distinguish the present claim from Gross in view of Catalano.

Referring to claims 6 and 17,

Gross does disclose wherein the determining a total score of the second real estate listing further comprises:  determining [a percentage] change between the value for [each of the] one or more property variables for the current residence and the value [for each of the] one or more property variables for second real estate listing; (Gross Figure 29H and Gross paragraphs 354-366 disclosing that the structure specific curbscore is determined and a set of secondary factors can be considered including: relative appeal, absolute appeal, difference in number of stories, difference in landscaping, difference in having a garage, difference in appeal, difference in lot size, difference in home score and others including more conventional factors and interior aspects (number of bedrooms, bath, age, etc.) used by prior art systems.)

 multiplying [each of the percentage change for each] of the one or more property variables by a selected variable multiplier; (Gross Figure 29 H and Gross paragraph 366 once each feature (rating*weight (multiplier) is computed a cumulative sum can be identified.) 

and summing [the percentage change for each of] the one or more property variables to determine a total score. (Gross paragraph 321 the selected features of each structure are incorporated into an algorithm that considers each feature, weighs it according to a target market, and calculates an overall score. Gross paragraph 322 the homeowner can then be represented with a graphical explanation of the score of their respective home as seen shown in Figure 28 B. The homeowner is given an overall score, a percentage score, and a comparison to other homes in their zip code, city, etc.  Additionally the homeowner’s individual features (roof, windows, landscaping, etc.) can be individually rated as well and presented for the user’s interest and consumption. Gross Figure 29 H and Gross paragraph 366 once each feature (rating*weight) is computed a cumulative sum can be identified.)

Gross in view of Catalano does not explicitly disclose determining a percentage change between the value for each of the one or more property variables for the current residence and the value for each of the one or more property variables for second real estate listing multiplying each of the percentage change for each of the one or more property variables by a selected variable multiplier and summing the percentage change for each of the one or more property variables to determine a total score.

However it would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Gross to incorporate determining a percentage change between the value for each of the one or more property variables for the current residence and the value for each of the one or more property variables for second real estate listing multiplying each of the percentage change for each of the one or more property variables by a selected variable multiplier and summing the percentage change for each of the one or more property variables to determine a total score to determine a final Curbscore based on the percentage change to determine how profound the difference is between the compared residence and target residence overall and to identify the specific individual features that have a large percentage difference values. Given the comprehensive data Gross incorporates to generate the home score and curb appeal score incorporating percent difference equations for variables and summing the obtained percentage changes does not distinguish the present claim from Gross in view of Catalano.

Referring to claims 7 and 18,

Gross further discloses sorting the first real estate property and the second real estate property in order of ascending total score.  (Gross paragraphs 342-343 disclosing that the reporting logic is configured to implement a homescore and curb appeal score for each structure, property etc. and the results may be presented in sorted text forms with ranking, addresses and scores, and/or in the form of selectable thumbnails or some other descriptive useful format.)



Referring to claims 8 and 19,

Gross further discloses: sorting the first real estate property and the second real estate property in order of ascending total score. (Gross 342-343 disclosing that the reporting logic is configured to implement a homescore and curb appeal score for each structure, property etc. and the results may be presented in sorted text forms with ranking, addresses and scores, and/or in the form of selectable thumbnails or some other descriptive useful format.)

Referring to claim 10,

Gross further discloses displaying the total score of the first real estate property on a user device of the buyer through a real estate application when the total score of the first real estate property is received.  (Gross paragraph 320 the Homescore for a home can be calculated and presented to users, either in printed form, or online over the Internet in browser, etc. Gross paragraph 322 discussing Figure 28 B showing how the homeowner is given an overall score, a percentage score, and a comparison to other homes in their zip code, city, etc. This report can be formatted in any form and can additionally include the specific ratings for the individual features of the property. Gross paragraph 336 the curb appeal score may be based influenced by the home score and/or by crowdsourced data. The invention can retrieve and process prior sales and listing and can then compare the home score or nominal curb appeal score of such prior sales or existing listings to the building profile of the target property to determine a more accurate estimate of FMV. The resulting score can then be presented to used in any number of forms indicating an absolute score, relative score, comparisons to neighbors, related zip codes, etc. This is just an exemplary form and other computed data/formats will be apparent from the teachings. Gross paragraph 337 the report may be presented in electronic form and may be presented in a web browser, or within a mobile device in conjunction with paragraph 339 disclosing that the Figure 29D is an example of a final output of the curb appeal report that identifies a curb appeal score, a relative score compared to other homes (local and nationally) and so on.))

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gross (US 20160048934) in view of Catalano (US Patent No. 10,445,843), and Burris (US 20180068400).

Referring to claim 9,

Gross further discloses when the total score of the first real estate property is received. (Gross paragraph 320 the Homescore for a home can be calculated and presented to users, either in printed form, or online over the Internet in browser, etc. Gross paragraph 322 discussing Figure 28 B showing how the homeowner is given an overall score, a percentage score, and a comparison to other homes in their zip code, city, etc. This report can be formatted in any form and can additionally include the specific ratings for the individual features of the property. Gross paragraph 336 the curb appeal score may be based influenced by the home score and/or by crowsourced data. The invention can retrieve and process prior sales and listing and can then compare the home score or nominal curb appeal score of such prior sales or existing listings to the building profile of the target property to determine a more accurate estimate of FMV. The resulting score can then be presented in any number of forms indicating an absolute web browser, or within a mobile device in conjunction with paragraph 339 disclosing that the Figure 29D is an example of a final output of the curb appeal report that identifies a curb appeal score, a relative score compared to other homes (local and nationally) and so on.))

Gross in view of Catalano does not disclose activating an alarm on a user device of the buyer through a real estate application 

However Burris, which is directed to generating listings for a property for sale, teaches activating an alarm on a user device of the buyer through a real estate application. (Burris paragraph 33 teaching that the external system, may communicate with the host system and may supply data transmissions via the network to the host system regarding real-time or substantially real-time events (e.g. user updates and/or property information updates. Data transmission may be done through speech, visuals, signals, textual and/or the like. The events can be data transmission regarding user messages or updates from an agent initiated through the external system, which can be the same type and construction as the user device.)

It would have been obvious before the effective filing date to modify the invention disclosed in Gross in view of Catalano and Burris to incorporate activating an alarm on a user device of the buyer through a real estate application with the motivation of alerting users of real-time events (Burris paragraph 33) such as when the total score of the property are received.  

Referring to claim 11,

Gross does disclose when the total score of the second real estate property [is greater than] the total score of the first real estate property. (Gross paragraphs 342-343 the reporting logic implements a homescore, and curb appeal score. Each structure, property, etc. can be score in this fashion and then presented for review by a user. As shown in Figure 29F the results may be presented in sorted text form with rankings, addresses and scores, and/or in the form of selectable thumbnails or some other descriptive format. Additionally Figure 18A, 18b, 19 and 24 can be used as well to profile and output leads for a merchant.)

Gross in view of Catalano does not explicitly disclose when the total score of the second real estate property is greater than the total score of the first real estate property.

However it would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Gross in view of Catalano to incorporate when the total score of the second real estate property is greater than the total score of the first real estate property with the motivation of alerting users that a higher score has been received, implying a better option is available for the user to review. 

Gross in view of Catalano does not disclose activating an alarm on a user device of the buyer through a real estate application.
 
activating an alarm on a user device of the buyer through a real estate application. (Burris paragraph 33 teaching that the external system, may communicate with the host system and may supply data transmissions via the network to the host system regarding real-time or substantially real-time events (e.g. user updates and/or property information updates. Data transmission may be done through speech, visuals, signals, textual and/or the like. The events can be data transmission regarding user messages or updates from an agent initiated through the external system, which can be the same type and construction as the user device.)

It would have been obvious before the effective filing date to modify the invention disclosed in Gross in view of Catalano and Burris to incorporate activating an alarm on a user device of the buyer through a real estate application with the motivation of alerting users of real-time events (Burris paragraph 33) such as when a better option is determined by the system (i.e. total score of second real estate property greater than total score of first real estate property).
Response to Arguments
Applicant's arguments filed November 25, 2020 have been fully considered.
Applicant’s amendments and arguments are not persuasive with regards to the 101. Applicant argues on pages 8-9 that amended subject that “determining a total score of the first real estate listing based on the value for each of the one or more property variables for the current residence of the buyer” is unconventional manner of gathering data and an inventive concept as this enables a buyer to be presented with homes based on the property variables. Applicant also argues that the invention is unconventional in light of the prior art identified by the examiner. 
The examiner respectfully disagrees because the determination step as amended is still recited at a high-level of generality that encompasses a mental process of making a determination, evaluation, judgment, or observation based on the analysis of data (i.e. the invention receives the various information associated with a current residence and first real estate and determines a score of the first real estate listing based on the values of the variable(s) of the current residence and first real estate). The claims as a whole are recited at a high level of generality and are generally linking the invention to a generic computing environment capable of transmitting (receiving a search request with a location, obtaining property variables associated with a current residence, obtaining values associated with the property variables, obtaining values for the first real estate listing, and sharing the score) and processing information (determining a current residence, determining a first real estate listing with a selected distance of the request location, and determining a total score for the first real estate listing based on the values of the variables of the current residence and first real estate listings) for automating the analysis of comparing two properties. To further clarify as presently claimed this determination step can be as simple comparing whether the first real estate listing has one property variable such as a garage, as the current residence does, so the score would be 100 or 100% for garage and 0 or 0 % for no garage. A user can look at obtained information such as photographs of the properties or other property records to make this 
Additionally with regards to the argument that the invention is unconventional in view of the cited prior art, this argument is moot in view of the newly provided art by the examiner. Therefore the examiner has maintained the 101 rejection.
 In response to the applicant’s arguments on pages 9-12 regarding the art rejections, the arguments are directed to the newly added limitations that necessitated new grounds of rejection and therefore are moot in view of the new rejections presented above. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523.  The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/M.J.M./Examiner, Art Unit 3689  
/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689